Citation Nr: 0638375	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-08 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right elbow 
condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for skin condition. 

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for tendonitis of the 
feet.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
stomach cramps.

6.  Entitlement to service connection for left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973, September 1990 to August 1991, and February 
2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of service connection for a left shoulder 
condition and the reopened claim for stomach cramps are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Right elbow olecranon spurring was not manifest in 
service and is not related to service, and arthritis of the 
right elbow is not shown to a degree of 10 percent within one 
year of separation from any period of service.  

2.  Current tension headaches were not manifest in service 
and are unrelated to service.  

3.  Tinea versicolor was first manifest in the veteran's 
first period of service and is still present.  

4.  The RO denied service connection for tendonitis of the 
feet in April 1993, and the veteran did not appeal that 
decision.  

5.  Since April 1993, evidence which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for tendonitis of the feet 
has not been received.  

6.  The RO denied service connection for stomach cramps in 
April 1993, and the veteran did not appeal that decision.  

7.  Since April 1993, evidence which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for residuals of stomach cramps has been received.  


CONCLUSIONS OF LAW

1.  Right elbow olecranon spurring with calcific tendonitis 
was not incurred or aggravated in service and arthritis of 
the right elbow may not be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

2.  Tension-type headaches were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. § 3.303, 3.317 (2006).

3.  Tinea versicolor was incurred in wartime service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The RO's April 1993 decision denying service connection 
for tendonitis of the feet is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

5.  As new and material evidence has not been received, the 
claim for service connection for tendonitis of the feet is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  

6.  The RO's April 1993 decision denying service connection 
for residuals of stomach cramps is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

7.  As new and material evidence has been received, the claim 
for service connection for residuals of stomach cramps is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred or aggravated 
in service if manifest to a degree of 10 percent within one 
year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

As concerns Persian Gulf War (PGW) illness provisions, 
service personnel records show that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Thus, the veteran has qualifying service for 
consideration of the presumption of service connection for 
qualifying chronic disabilities.

In 1994, 38 U.S.C.A. § 1117 was added to authorize VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
§ 3.317, the presumptive period during which a veteran had to 
experience manifestations of a chronic disability was two 
years after the date on which he/she last performed active 
service in the Southwest Asia theater of operations during 
the Gulf War.  In April 1997, VA published an interim rule 
that extended the presumptive period to December 31, 2001.  
This extension of the presumptive period was adopted as a 
final rule in March 1998, and on October 21, 1998, Public Law 
105-277, Section 1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.  

The veteran filed his claims in 1998.  In November 2001, VA 
issued an interim final rule which amended 38 C.F.R. 
§ 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
which amended various provisions of 38 U.S.C. §§ 1117 and 
1118, including a complete revision of Section 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness.  The effective 
dates of all of the cited amendments are March 1, 2002.  See 
also 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (now codified 
at 38 C.F.R. § 3.317(a)(1)(i)) (2006).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(1)(ii).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders. See 38 C.F.R. § 3.317(b).

As a consequence of the PGW statutes and regulations, and 
their amendments, the veteran is able to prevail, in essence, 
if he shows that he has what current 38 U.S.C.A. § 1117 
characterizes as a qualifying chronic disability occurring in 
a PGW veteran.  

However, laypersons such as the veteran are unable to render 
a medical diagnosis or indicate its cause.  Medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Right elbow

The RO denied service connection for right elbow disorder in 
September 2001, and the veteran appealed.  

The veteran had right elbow inflammation in May and June 1991 
and was diagnosed with lateral epicondylitis in service in 
July 1991.  He was given a tennis elbow strap for it then, 
and in August 1991, he had resolving lateral epicondylitis.  
After service, a VA examination in December 1992 showed 
normal upper extremities with no right elbow diagnosis.  
There were complaints of a sore right elbow in January 2001, 
but no diagnosis.  Dr. Paez did not diagnose a disorder when 
he evaluated the veteran for right elbow complaints in April 
2001.  The veteran had a small olecranon spur with calcific 
tendonitis of the triceps tendon by X-ray in April 2005, and 
his right elbow was normal on VA physical examination in 
April 2005.  The examiner indicated that the veteran's past 
right elbow ailment had resolved.  

Thus, there is no competent medical evidence of a nexus 
between the veteran's current olecranon spurring with 
tendonitis and any incident of service, including the 1991 
epicondylitis, and the examiner in 2005 indicated that the 
veteran's past right elbow ailment had resolved.  This 
indicates that service connection on the basis of continuity 
of symptomatology is not warranted.  Arthritis has not been 
diagnosed, but even if the X-ray evidence of olecranon 
spurring with tendonitis were to be accepted as evidence of 
arthritis within the first year after the period of service 
ending in July 2004, there is no evidence of arthritis 
manifest to a degree of 10 percent within that year, because 
the record does not show painful or limited motion within 
that year.  No painful or limited motion was shown on VA 
examination in April 2005, and the doctor who examined the 
veteran's right elbow at that time indicated that the veteran 
had a normal right elbow examination.  Accordingly, the 
requirements for presumptive service connection under the 1-
year rule for arthritis are not met.

The known olecranon spurring with calcific tendonitis shown 
by X-ray in April 2005 does not qualify as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  It is not an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness, as defined.

Headaches

The RO denied service connection for headaches in September 
2001, and the veteran appealed.  

The only headache report in service was when the veteran was 
assessed with viral syndrome in May 1991; he then reported 
that he had had a slight headache for 1 1/2 days, as well as 
abdominal fullness, discomfort, and nausea and loss of 
appetite.  

Tension-type headaches diagnosed in April 2005 were not 
diagnosed in service, and no competent evidence indicates 
that they were present in service or relates them to service.  
The veteran testified in 2006 that he has had headaches since 
Desert Storm, but he is not competent to diagnose tension 
headaches.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Additionally, the veteran's neurological status was 
clinically evaluated as normal on service examination in June 
1991.

Service connection cannot be granted for headaches as a 
qualifying chronic PGW disability because the veteran's 
current headaches have been attributed to a known diagnosis 
-- tension-type headaches, diagnosed on VA examination in 
April 2005.  On the other occasion when he complained of 
headaches, in August 2001, sinusitis was assessed.  In light 
of the above, service connection is not warranted for 
headaches.

Skin

Service connection is in effect for tinea pedis; thus, this 
issue involves disability other than tinea pedis.  The RO 
denied service connection for claimed skin rash condition in 
September 2001, and the veteran appealed.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b) 
(2004).  A veteran who served during a period of war, as the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111 (West 2002).

This presumption of soundness, however, may be rebutted with 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  The presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions." Id. at (b)(1).

On service entrance examination in November 1971, the veteran 
reported that he had had a skin condition, and the doctor 
indicated that it was tinea versicolor, but the clinical 
evaluation of the veteran's skin was normal.  As only a 
history of tinea versicolor -- not the presence of tinea 
versicolor on physical examination -- was recorded in the 
examination report, the presumption of soundness on service 
entrance attaches.  See 38 C.F.R. § 3.304(b)(1).  

Furthermore, the presumption of soundness is not rebutted.  
To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003.  In this case, aside from the notation of 
a history of tinea versicolor in the November 1971 
examination report, the record does not contain evidence that 
the tinea versicolor existed prior to entry into service.  
Although this is evidence that suggests that the tinea 
versicolor preexisted the veteran's entry into active 
military service in 1971, it is not clear and unmistakable 
evidence of this.  As the Board concludes that clear and 
unmistakable evidence that the veteran's tinea versicolor 
existed prior to his entry into military service is not of 
record, the Board need not address whether there is clear and 
unmistakable evidence that the tinea versicolor was not 
aggravated by service.  It must be presumed that the veteran 
did not have a skin disorder before service.

According to the competent evidence, tinea versicolor was 
first manifest in the veteran's first period of service.  He 
had it on his chest and arms in December 1972 according to a 
service medical record.  Tinea versicolor, moreover, has been 
diagnosed repeatedly since then.  It was noted in his second 
period of service in 1990 in 1991, and again in 1993, 2001, 
and 2005, and the veteran indicated in June 2006 testimony 
that it started again after he got out of his first period 
service, and that it spread over the years.  The veteran's 
testimony is credible evidence of continued symptomatology.  
In light of the above, service connection is warranted for 
tinea versicolor.  

Reopening Previously Denied Claims 

The RO denied service connection for tendonitis of the feet 
and for residuals of stomach cramps in April 1993, and 
notified the veteran of its decision at the time.  He did not 
appeal the decision, and it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  To reopen the claims, new and material 
evidence must be received.  The applications to reopen were 
received in 1998.  As this is before the August 29, 2001 
effective date for new 38 C.F.R. § 3.156 [see 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001)], the former 
38 C.F.R. § 3.156 (2001) is applicable.  It provides that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, and must make up for deficiencies that existed.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

Tendonitis of the feet

At the time of the April 1993 rating decision denying service 
connection, there was an April 1991 service medical record 
showing a plantar callus of the left foot but there were no 
service medical records or post-service medical records 
showing tendonitis of the feet, and proof of in-service 
disease and resulting post-service disability was necessary.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Accordingly, evidence showing either of these would be new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In September 2001, the RO held that new and material 
evidence had not been received to reopen the claim.

The evidence submitted since the April 1993 decision does not 
show either in-service or current tendonitis of the feet.  
There is a June 2002 private assessment of fasciitis of the 
feet, but this is not a diagnosis of tendonitis of the feet, 
either in or after service.  The veteran testified in 2006 
that he was diagnosed with tendonitis of the feet in service.  
However, this testimony is cumulative of his October 1992 
assertion that he had had such tendonitis in service.  
Accordingly, new and material evidence has not been 
submitted, and the claim may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The provisions of 38 C.F.R. § 3.317 do not provide a basis 
for service connection under the circumstances of the case.  
Foot problems were assessed as plantar fasciitis before the 
last period of service, and no there are no objective 
indications of qualifying chronic disability before or since 
then.  

In appearing to reopen the claim in the October 2005 SSOC, 
the RO gave the claim more consideration than it was entitled 
to receive.  Therefore, there is no prejudice to the veteran 
in the Board denying it on the correct legal basis.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).   

Stomach cramps

In the RO's April 1993 decision, the RO noted that the 
veteran had had treatment for abdominal pain in his second 
period of service; however, it concluded that this was a 
temporary condition which resolved and noted that there was 
no permanent residual disability shown at the time of 
separation.

The veteran applied to reopen in September 1998.  Reflux had 
previously been shown in service in May 1991.  In May 1998, 
radiography showed gastroesophageal reflux, and 
gastroesophageal reflux disease was diagnosed on VA 
examination in April 2005.  The Board concludes that current 
diagnoses of gastrointestinal disease are new and material 
evidence.  38 C.F.R. § 3.156; Evans.  Therefore, the claim 
should be reopened.  38 U.S.C.A. § 5108.  Action is to be 
accomplished in the remand section of this decision, which is 
contained further below.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In April 2001, October 
2001, March 2003, and April 2005 letters, the RO provided the 
requisite notification.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning the respective duties, 
in the March 2003 statement of the case.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA by means of a 
specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  The 
notice letters identified above adequately informed this 
claimant of all necessary information concerning reopening 
and granting his tendonitis and stomach cramps claims.  Also, 
his stomach cramps claim has been reopened so there can be no 
prejudice concerning it.  

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the transfer and certification of the case to the 
Board. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in March and April 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While 
this was after the initial adjudication, it cured any notice 
and assistance deficiencies concerning effective date and 
degree of disability because the veteran was given an 
opportunity to submit evidence after it. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, VA examination reports, private medical 
records, and testimony from the veteran.  VA examinations 
were conducted for the right elbow, headaches, stomach 
disorder, and skin claims.  There is no competent evidence of 
tendonitis of the feet, and the record does not contain 
competent evidence that tension-type headaches may be 
associated with service.  Therefore, the Board concludes that 
examination or additional examinations for these disabilities 
is not necessary to decide the claims.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for right elbow condition is denied.

Service connection for headaches is denied.  

Service connection for tinea versicolor is granted.

New and material evidence not having been submitted to reopen 
a claim for service connection for tendonitis of the feet, 
the benefits sought on appeal are denied.  

The claim for service connection for residuals of stomach 
cramps is reopened based on new and material evidence.  To 
this extent only, the appeal is allowed. 


REMAND

Concerning the claim for service connection for residuals of 
stomach cramps, while he was in service in May 1991, the 
veteran had complained of abdominal discomfort that felt like 
his stomach was cramping; the assessment was reflux.  After 
that period of military service, on VA examination in 
December 1992, the diagnosis was abdominal pain with 
associated dyspepsia; the upper GI series was reported to be 
negative.  Peptic ulcer disease was diagnosed in December 
1996.  Radiography in May 1998 revealed gastroesophageal 
reflux, and in August 1999, there was scarring of the 
duodenal bulb.  A June 2003 endoscopy revealed a hiatal 
hernia.  A VA examiner in April 2005 diagnosed 
gastroesophageal reflux disease.  

The provisions of 38 C.F.R. § 3.159 indicate that a medical 
opinion is necessary if information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim but contains a current diagnosis and 
indicates that the disability may be associated with an 
event, disease, or injury in service.  Under the facts, in 
light of 38 C.F.R. § 3.159, an examination is necessary to 
resolve the claim for service connection for residuals of 
stomach cramps.  Reflux was reported in service, and 
gastrointestinal disorder, including gastroesophageal reflux 
disease, is now diagnosed.

Concerning the claim for service connection for left shoulder 
condition, the veteran was seen in service in September, 
October, and December 1990 for left shoulder pain.  He 
testified in 2006 that he was thereafter treated for left 
shoulder problems at the Georgia Clinic, and he indicated 
that the records of treatment from a doctor who treated him 
there but who no longer works there are probably still at the 
Georgia Clinic.  The most recent diagnosis is the 2005 VA 
examination diagnosis of left shoulder impingement syndrome 
with bursitis, by an examiner who reviewed the veteran's 
chart and indicated that the diagnosed disorder was probably 
not related to service because what had happened in service 
resolved.  However, examinations are better when they are 
based on a more complete record, see Prejean v. West, 13 Vet. 
App. 444 (2000), and they are supposed to be meaningful, 
Shoemaker v. Derwinski, 3 258 (1992).  Additional relevant 
service medical records - from the veteran's February 2003 to 
July 2004 period of service - were received after the 2005 VA 
examination and opinion.  Thus, another medical opinion is 
needed.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be 
conducted to determine the nature of 
the veteran's current disability 
claimed as stomach cramps, and whether 
it is related to his active military 
service.  The veteran's claims folder 
should be available to the examiner.  
The examiner should indicate the 
current diagnosis or diagnoses, and, 
for each diagnosis, indicate whether it 
is as least as likely as not (i.e., 
probability of 50 percent or greater) 
that the diagnosed disorder is related 
to disease or injury during any of the 
veteran's periods of active military 
service.  The basis for the opinion 
should be included in the examination 
report.

2.  The RO should obtain all records of 
treatment the veteran has received from 
the Georgia Clinic in Decatur, Georgia.  
This includes all additional records of 
treatment from Dr. Paez and from any 
doctor who treated the veteran but is 
no longer there.

3.  Thereafter, the veteran should be 
examined again to determine whether he 
has a current left shoulder disability 
that is related to disease or injury 
during his active military service.  
The examination should be performed by 
the VA examiner who examined him in 
April 2005, if he is still available, 
or by another examiner if he is not.  
The examiner should review the 
veteran's claims folder, including any 
additional medical records from the 
Georgia Clinic and the additional 
service medical records.  The examiner 
should indicate the current diagnosis 
or diagnoses, and, for each diagnosis, 
indicate whether it is as least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disorder is related to disease or 
injury during any of the veteran's 
periods of active military service.  
The basis for the opinion should be 
included in the examination report.

4.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


